Motion Granted; Appeal Dismissed and Memorandum Opinion filed April 29,
2021.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-21-00193-CV


       MANOHAR SINGH MANN, NARINDER SINGH NAGRA AND
                 BHUPINDER SINGH, Appellant

                                           V.

                  SIKH NATIONAL CENTER, INC., Appellee

                    On Appeal from the 157th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2020-83228


                          MEMORANDUM OPINION

      This is an appeal from an order signed on March 30, 2021. On April 23, 2021,
appellants filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The motion
is granted, and the appeal is dismissed.

                                   PER CURIAM

Panel consists of Justices Wise, Zimmerer, and Poissant